                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

3M COMPANY
                                              Case No. 1:20-CV-04515-SCJ
      Plaintiff,

v.

ADDIAN, INC., UNITED GLOBAL
ALLIANCE AND QANEX, INC.

      Defendants.

                     STIPULATED PROTECTIVE ORDER
      This Stipulated Protective Order (“Order”) was submitted to the Court by the

Plaintiff 3M Company (“3M”) and Defendants Addian, Inc. (“Addian”) and

Qanex, Inc. (“Qanex”), (collectively, the “Parties”).

      The Court has reviewed its terms, and finds that such an Order is necessary

considering the circumstances and that good cause supports its entry in this matter.

Therefore, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, IT IS

HEREBY ORDERED:

1.    Findings.

      Due to the nature of this trademark, false advertising, unfair competition and

deceptive trade practices case, the Court finds that this Protective Order is

necessary for the good cause of ensuring proper and efficient conduct of this action

                                          1
and to protect the Parties’ respective commercial interests in proprietary scientific,

marketing, and commercial information. Specifically, the Parties in this action will

need to request and/or produce information from each other that they contend

contains or constitutes trade secrets or other confidential research, development or

commercial information, sensitive financial information, and/or private personnel

information. The Court finds that the disclosure of this information will likely

cause the producing Party significant harm if this information is disclosed to

competitors or others without the conditions and protections contained herein.

       This Order therefore applies to and governs the treatment of all information

contained in documents, depositions, deposition exhibits, interrogatory answers,

responses to requests for production, responses to requests for admission,

responses to subpoenas, and other written, recorded, computerized, electronic, or

graphic matter, copies, excerpts, or summaries of documents (“Discovery

Material”) produced by any Party or non-party (a “Producing Party”) in this

litigation.

2.     Definitions.

              a.      “Confidential” or “CONFIDENTIAL” information is

       information that, if disclosed or otherwise made available to others and/or

       the public, the Producing Party reasonably and in good faith believes that


                                          2
such disclosure would contravene the Producing Party’s obligation of

confidentiality to a third party and/or will likely harm the Producing Party’s

competitive position concerning, inter alia: that Party’s business operations;

business processes; business strategies; confidential information regarding

customers, dealers and distributors and/or other commercially sensitive

information that is not publicly known.

      b.     “Highly Confidential – Attorneys’ Eyes Only” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information is

information that, if generally disclosed to the opposing Party, the Producing

Party reasonably and in good faith believes that such disclosure will likely

harm the Producing Party’s competitive position concerning, inter alia:

trade secrets; customer/supplier lists and other highly confidential

information regarding customers, dealers and distributors; non-public

technical information; confidential financial information; manufacturing and

research information; confidential commercial information regarding the

technology used to make and/or confirm the authenticity of the products at

issue in the litigation; and/or other highly-sensitive information that is not

publicly known.




                                    3
           c.     Information should not be designated as “Confidential” or as

     “Highly Confidential – Attorneys’ Eyes Only” if it is or consists of publicly

     disclosed advertising materials; materials that on their face show that they

     have been published to the general public; information that was known to

     the recipient without obligation of confidentiality before the Producing Party

     disclosed it; information that becomes known to the recipient by means not

     constituting a breach of this Order or other obligations of confidentiality;

     and information obtained lawfully independently of this litigation.

3.   Designation as “Confidential” or “Highly Confidential – Attorneys’ Eyes
     Only.”

           a.     All confidential Discovery Material in the form of physical

     objects or documents shall be designated by stamping or affixing on the face

     of each document and on each page or portion thereof one of the following

     two legends: “Confidential” or “Highly Confidential – Attorneys’ Eyes

     Only” or “Attorneys’ Eyes Only” (in either lower case or upper case letters)

     (the “Confidentiality Designation).

           b.     All confidential Discovery Material in the form of software or

     digital material stored on an electronic storage device shall be designated

     confidential by placing either the applicable Confidentiality Designation or


                                         4
     legend on the device itself, if possible, or by designating the specific

     material using the applicable confidentiality designation in accompanying

     correspondence, email, or similar transmission.

           c.      Testimony given at a deposition or hearing and the resulting

     transcript may be designated as Confidential or Highly Confidential –

     Attorneys’ Eyes Only within thirty (30) days after receipt of a copy of the

     transcript by advising the opposing party and the stenographer in writing of

     the specific page and line numbers designated as Confidential or Highly

     Confidential. All copies of deposition transcripts that contain information or

     material designated as confidential Discovery Material shall be marked

     using the applicable Confidentiality Designation on the cover of the

     deposition.

           d.      A Producing Party who has designated information as

     Confidential or Highly Confidential – Attorneys’ Eyes Only may withdraw

     the designation by written notification to all Parties.

4.   Use and Disclosure of Confidential and Highly Confidential – Attorneys’
     Eyes Only Information.

           a.      Until or unless the Court rules otherwise, material marked or

     otherwise designated as Confidential and Highly Confidential – Attorneys’


                                         5
      Eyes Only shall be maintained in strict confidence by the Parties to whom

      such material is produced under the terms set forth below.

             b.    Confidential Information may only be disclosed to:

                   i.     Up to six (6) identified officers, directors, employees
             and/or consultants of the receiving Party as part of their assistance
             with preparing, prosecuting and/or trying the case1;*

                    ii.     Outside counsel for the respective Parties, including their
             clerical, litigation support and paralegal employees;

                     iii. Outside Experts retained to assist counsel for the Parties
             who are specifically engaged by counsel or the Parties to assist in this
             litigation, subject to § 4(c) of this Order;

                     iv.   Any witness deposed or otherwise testifying in the
             litigation, who shall be provided prior to or at the outset of the
             deposition, hearing or trial with a copy of the Stipulated Protective
             Order on record at the deposition. In such instance, the deponent shall
             be bound by the provisions of the Stipulated Protective Order and
             shall be informed that the deponent is bound by its terms;

                    v.    Any court reporter, stenographer and/or video recorder
             operator retained by any Party to record a deposition or court hearing
             in the Case;

                    vi.    Any outside copy services or litigation support services
             whose function requires them to have access to material designated as
             Confidential or Highly Confidential – Attorneys’ Eyes Only under
             this Protective Order;



1
  Each Party shall identify their Party representative under category 4(b)(i) before
or within five (5) business days of sharing such documents with each such
representative unless otherwise agreed to by the Parties.

                                          6
             vii. The Court, its personnel, officers, court stenographers,
      and any other person designated by the Court in this litigation in the
      interest of justice, upon such terms as the Court may deem proper; and

            viii. Any mediator(s), arbitrator(s), or special master(s)
      attempting to assist in resolving or adjudicating all or any portion of
      this matter, provided that: (a) the mediator(s), arbitrator(s), or special
      master(s) are appointed by the Court or all parties agree in writing that
      the mediator(s), arbitrator(s), or special master(s) may serve in that
      capacity.

      c.     Highly Confidential – Attorneys’ Eyes Only Information may

only be disclosed to:

             i.     Outside Counsel (see 4(b)(ii));
             ii.    Outside Experts (see 4(b)(iii));
             iii.   Court reporters, stenographers and/or video recorders
                    (see 4(b)(v));
             iv.    The Court, its personnel and those persons designated by
                    the Court to view Highly Confidential Information (see
                    4(b)(vii));
             v.     Any mediator(s), arbitrator(s), or special master(s)
                    appointed by the Court or agreed to by the Parties (see
                    4(b)(viii)); and
             vi.    Any person who, based on the face of the Highly
                    Confidential document, as established through specific
                    documentary or testimonial evidence or as agreed to by
                    the Producing Party, authored or previously received a
                    copy of said documeent.


      d.     A Party may not disclose information designated by another

Party as Confidential and/or Highly Confidential – Attorneys’ Eyes Only to



                                    7
persons allowed to view such materials under Sections 4(b)(i), (iii) & (viii)

and Sections 4(c)(ii) & (v) until that person has signed and agreed to the

provisions set forth in Appendix A to this Order. Except as noted in Section

4(e) below, the Party obtaining the person’s signature and agreement in the

form of Appendix A must serve a copy of that signed Appendix on all other

Parties within five business days after its execution and at least five business

days before the first disclosure of information designated as Confidential or

Highly Confidential – Attorneys’ Eyes Only to that person.

      e.     A Party disclosing Confidential and/or Highly Confidential –

Attorneys’ Eyes Only information to an expert employed for trial

preparation as described in Fed.R.Civ.P. 26(b)(4)(D) shall obtain signature

and agreement from such expert as described in Section 4(d) above. The

Party disclosing such information to such an expert shall retain a copy of the

signed agreement and shall notify the other Party that a disclosure has been

made to a consulting expert, but shall not be required to disclose the name of

the consulting expert until the conclusion of this litigation, including all

appeals therefrom.

      f.     A Party may disclose information designated as Confidential or

Highly Confidential – Attorneys’ Eyes Only to: (i) any employee or author

                                    8
     of the Producing Party; (ii) any person, no longer affiliated with the

     Producing Party, who authored the information in whole or in part; and (iii)

     any person who lawfully received the information before this case was filed.

           g.     A Party who wishes to disclose information designated as

     Confidential or Highly Confidential – Attorneys’ Eyes Only to a person not

     authorized by this Order to receive it must first make a reasonable attempt to

     obtain the Producing Party’s permission. If the Party is unable to obtain

     permission, it may move the Court to obtain permission.

5.   Inadvertent Disclosure.

           a.     Confidential Discovery Material inadvertently produced

     without the applicable Confidentiality Designation does not alter or waive

     the protected and confidential nature of the material, provided that the

     Producing Party provides notice in writing within thirty (30) days after

     becoming aware that the confidential Discovery Material was not properly

     designated, but no later than four (4) months after such information was

     produced. If confidential Discovery Material is designated subsequent to

     production or testimony, the receiving Party promptly shall collect any

     copies that have been provided to individuals other than those authorized by

     this Order and shall destroy or return them to the Producing Party.

                                        9
           b.     Consistent with Federal Rule of Evidence 502, the inadvertent

     production of any information claimed to be subject to the attorney-client

     privilege, the work-product doctrine, or any other privilege is not a waiver of

     that privilege or protection, so long as the holder of the privilege took

     reasonable steps to prevent disclosure and took reasonable steps to rectify

     the error. Upon reasonably prompt written request of the Producing Party,

     the recipient of such information must promptly return the information and

     any copies it has; must not use or disclose the information until the claim is

     resolved; must take reasonable steps to retrieve the information if the Party

     disclosed it before being notified; and may promptly present the information

     to the Court under seal for a determination of the claim.

6.   Disputes over Designation(s).

           a.     If a Party disputes a Producing Party’s designation of Discovery

     Material as Confidential or Highly Confidential – Attorneys’ Eyes Only, the

     Party shall notify the Producing Party in writing of the basis for the dispute

     (the “Objection”), identifying the specific Discovery Materials and

     Confidentiality Designation(s) which are disputed and proposing a new

     designation for such Materials. The objecting Party and the Producing Party




                                        10
shall then meet and confer to attempt to resolve the Objection without

involvement of the Court.

      b.     If the Parties cannot resolve the Objection within fourteen (14)

days of when the Objection was served on the Producing Party, the objecting

Party may then seek relief from the Court to re-designate the Discovery

Materials in dispute. The Producing Party bears the burden of proving that

the Discovery Materials are properly designated as Confidential or Highly

Confidential – Attorneys’ Eyes Only. The Discovery Materials shall remain

subject to the Producing Party’s Confidentiality Designation until the Court

rules on the dispute.

      c.     If the Party challenging the designation of the Discovery

Materials does not seek relief from the Court regarding an unresolved

challenge to the designation of the Discovery Materials, the designated

Materials shall continue to be subject to the applicable confidential treatment

as provided in this Order.

      d.     A Producing Party’s designation of Discovery Materials as

Confidential or Highly Confidential – Attorneys’ Eyes Only and/or a Party’s

failure to contest a specific Confidentiality Designation of information is not



                                   11
     an admission that the information was properly designated, and it is not

     determinative of whether such Discovery Materials are entitled to be deemed

     as such.

7.   Use of Confidential Material in Pleadings or at Hearing.

           a.     Discovery Materials designated as Confidential or Highly

     Confidential – Attorneys’ Eyes Only may be filed under seal with the Court,

     such as in support of or in opposition to a motion, only in accordance with

     Judge Jones instructions governing Motions to Seal, which is set forth as

     follows (or as may be subsequently revised or amended):

           As a general matter, this Court will seal only those items enumerated in
           the Court’s Standing Order 04-02 regarding sensitive information and
           public access to electronic case files. If a party has very good cause to
           request sealing of material marked or identified as “CONFIDENTIAL,”1
           said party, after notification to the opposing party, may file a motion to
           seal in accordance with the Court’s Procedures for Electronic Filing
           Documents Under Seal, located in Section II(J) of Appendix H to the
           Local Rules of the Northern District of Georgia.2 After entry on the
           docket, the Court will review the material in camera and decide whether
           to grant or deny the motion to seal.
                  1
                    As further clarification, the Court notes that a mere reference or
           discussion of confidential information does not warrant the entire
           document and all attachments to be filed under seal. Instead, the Court is
           only interested in sealing (or filing in a redacted format) very specific
           portions of documents that contain or refer to confidential information.
                  2
                    The Procedures for Filing Documents Under Seal only apply to
           attorneys. All pro se parties must manually file a motion to seal at the
           Clerk’s Office. The material subject to the seal request should be attached
           as an exhibit to the motion. The Clerk will enter the motion on the docket
           under a provisional seal, without public viewing access.



                                           12
             b.    When any Discovery Material is filed with the Court under this

      paragraph, the filing Party shall the same day email a copy of all materials so

      filed to counsel of record for the opposing party.

             c.    Discovery Materials designated under a Confidentiality

      Designation may be used in a filing before any special discovery master in

      accordance with the preferences of that special discovery master.

             d.    Discovery Materials designated under a Confidentiality

      Designation may be offered into evidence at trial or hearing on preliminary

      injunction without having to be placed under seal. The parties agree to

      jointly petition the Court to establish procedures to protect such Discovery

      Materials at trial or hearing before any such trial or hearing is begun.

8.    Reasonable Precautions and Storage.

      Counsel for each Party shall take reasonable precautions to prevent

unauthorized or inadvertent disclosure of any designated Discovery Material. If

the Party receiving the designated Discovery Material learns of any improper

disclosure of designated Discovery Material, the Party’s counsel shall attempt to

obtain all copies of the disclosed Material and shall inform the Party designating

the material as confidential Discovery Material promptly of the disclosure and the


                                         13
circumstances surrounding the disclosure, but no later than three (3) business days

after discovery of such disclosure. Confidential Discovery Material subject to the

terms of this Order shall, when not in use, be stored in such a manner that persons

not in the employment or service of those possessing such Confidential Discovery

Material will be unlikely to obtain access to it.

9.    Document Disposal.

      Except as otherwise agreed in writing by the Parties, all Discovery Material

designated under a Confidentiality Designation and produced hereunder, and all

copies thereof, shall be returned to the Producing Party at the Producing Party’s

cost within 60 days after the final conclusion of this case, including the expiration

of time for any appeals. In the alternative, receiving counsel may destroy all

Discovery Materials designated as Confidential and serve a written certification of

their destruction on counsel for the Producing Party. Counsel of record may retain

a paper set and digital set of: (i) all filings with the Court or served in connection

with this matter; (ii) all deposition, hearing and trial transcripts and exhibits; and

(iii) all work product containing or reflecting confidential Discovery Material, all

of which shall remain subject to this Order.




                                           14
10.   Use in Litigation Only.

      Discovery Material designated with a Confidentiality Designation under this

Order may and shall only be used for the prosecution or defense of the claims,

counterclaims, and/or cross-claims in this case. This Order shall not enlarge or

affect the scope of permissible discovery in this litigation.

11.   Right to Injunctive Relief for Violation.

      The Court finds that any violation of this Order will likely cause irreparable

injury to the Producing Party, with no adequate remedy at law for such violation.

Therefore, the Parties shall have the right, in addition to any other remedies

available to them at law or in equity, to seek to enjoin any other person, entity, or

party from any intentional violation of this Order.

12. Provision of Legal Advice.

      This Order shall not bar any attorney herein in the course of rendering

advice to his or her client with respect to this litigation from conveying to any

Party client an evaluation in a general way of confidential Discovery Material

produced or exchanged herein; provided, however, that in rendering such advice

and otherwise communicating with the client, the attorney shall not disclose the

specific contents, directly or indirectly, of any confidential Discovery Material

produced herein, which disclosure would be contrary to the terms of this Order.


                                          15
13.   Joinder of Parties.

      This Order shall be binding upon any party joined in the litigation unless and

until the Court, pursuant to a request by the joined party or on its own accord,

orders that the joined party is not subject to the terms of the Order.

14.   Survival of Obligations.

      This Order shall remain in full force and effect after the termination of this

litigation, or until canceled or otherwise modified by Order of this Court.

15.   No Waiver.

      Nothing in this Order prevents a Party from disclosing its own documents

and information as it sees fit. Any use or discussion of confidential Discovery

Material shall not be deemed a waiver of the terms of this Order, unless the

Producing Party utilizes the information in open court without a request for

confidential treatment or in a pleading or motion that is filed under seal.

16.   Production of Information Pursuant to Process.

      If confidential Discovery Material in the possession, custody, or control of a

receiving Party is sought by subpoena, request for production of documents,

interrogatories, or any other form of discovery request or compulsory process,

including any form of discovery request or compulsory process of any court,

administrative or legislative body, or any other person or tribunal purporting to


                                          16
have opportunity to seek such information by compulsory process or discovery

request, including private parties, the receiving Party to whom the process or

discovery request is directed shall within five (5) business days after receipt

thereof, give written notice of such process or discovery request together with a

copy thereof, to counsel for the Producing Party. The Producing Party may move

against the subpoena or other process, or otherwise oppose entry of any order by a

court of competent jurisdiction compelling production of the confidential

Discovery Material. If the Producing Party objects or moves against the subpoena

or other process, the Party receiving the subpoena or process shall not produce

confidential Discovery Material before the actual due date for compliance, and

shall not object to or interfere with any effort by the Producing Party to seek a

prompt judicial determination of the Producing Party’s motion or objection before

compliance is required.

17.   Not an Admission.

      Nothing in this Order or done by the parties pursuant to this Order shall

constitute an admission by the party, or shall be used as evidence, that information

designated as Confidential or Confidential –Attorneys’ Eyes Only is actually

confidential Discovery Material. Furthermore, nothing contained herein shall

preclude the parties or a person from raising any available objection, or seeking


                                          17
any available protection with respect to any confidential Discovery Material,

including but not limited to the grounds of admissibility of evidence, materiality,

trial preparation materials and privilege.

      SO ORDERED, this ________ day of December, 2020.


                                                  __________________________
                                                  Hon. Steve C. Jones
                                                  United States District Judge
                                                  Northern District of Georgia




                                             18
       Stipulated and agreed to on December 15, 2020 by:

/s/ J. William Manuel                    /s/ John M. Bowler
Chad A. Shultz                           John M. Bowler
Georgia Bar No. 644440                   Georgia Bar No. 071770
cshultz@grsm.com                         john.bowler@troutman.com
V. Phillip Hill IV                       Lindsay Mitchell Henner
Georgia Bar No. 637841                   Georgia Bar No. 272310
phill@grsm.com                           lindsay.henner@troutman.com

Gordon Rees Scully                       Troutman Pepper Hamilton
Mansukhani, LLP                          Sanders LLP
55 Ivan Allen Blvd. NW                   600 Peachtree Street, N.E.
Suite 750                                Suite 3000
Atlanta, Georgia 30308                   Atlanta, Georgia 30308-2216
Tel: (404) 869-9054                      Tel: (404) 885-3000

- And -                                  Attorneys for Defendant Addian, Inc.

James William Manuel
Pro Hac Vice
wmanuel@bradley.com                      /s/ Damon J. Whitaker
                                         Christopher P. Galanek
Bradley Arant Boult                      Georgia Bar No. 282390
Cummings, LLP                            chris.galanek@bclplaw.com
188 E. Capitol Street                    Damon J. Whitaker
Jackson, Mississippi 39215-1789          Georgia Bar No. 752722
Tel: (601) 948-8000                      damon.whitaker@bclplaw.com

Attorneys for Plaintiff 3M Company       Brian Cave Leighton Paisner LLP
                                         1201 West Peachtree Street NW
                                         14th Floor
                                         Atlanta, Georgia 30309
                                         Tel: (404) 572-6600

                                         Attorneys for Defendant Qanex, Inc.
#602755742_1




                                       19
                                   APPENDIX A

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

3M COMPANY
                                                 Case No. 1:20-CV-04515-SCJ
      Plaintiff,

v.

ADDIAN, INC., UNITED GLOBAL
ALLIANCE AND QANEX, INC.

      Defendants.

              ACKNOWLEDGEMENT OF CONFIDENTIALITY
 I hereby affirm that:
      1.     Select materials containing information designated as “Confidential”

or “Highly Confidential – Attorneys’ Eyes Only” (or “Attorneys’ Eyes Only”) as

defined in the Stipulated Protective Order (the “Order”) may be provided to me in

connection with this litigation.

      2.     I have been given a copy of and have read the Order.

      3.     I am familiar with the terms of the Order and I agree to comply with

and to be bound by the terms thereof.

      4.     I submit to the jurisdiction of this Court for enforcement of the Order.

      5.     I agree not to use any “Confidential” or “Highly Confidential –


                                        1 of 2
Attorneys’ Eyes Only” information disclosed to me pursuant to the Order for any

purpose other than to provide assistance or review of the above-captioned litigation

or settlement thereof, and I agree not to disclose any such “Confidential” or

“Highly Confidential – Attorneys’ Eyes Only” information to persons other than

those specifically authorized by said Order, without the express written consent of

the Party who designated such information as being confidential or by order of this

Court. I also agree to notify any stenographic, clerical, or technical personnel who

are required to assist me of the terms of said Order.

      6.     I understand that I am to retain all documents or materials designated

as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” information in

a secure manner, and that all such documents and materials are to remain in my

personal custody until the completion of my assigned duties in his matter,

whereupon all such documents and materials, including all copies thereof, and any

writings prepared by me containing any “Confidential” or “Highly Confidential –

Attorneys’ Eyes Only” information are to be returned to counsel who provided me

with such documents and materials.

Dated:_______________            By:

                                 Name & Title:

                                 Company:


                                        2 of 2
